DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants elected group I, claims 1-18 without traverse, on 2/21/2022 has been received.
Claims 1-20 are pending, and claims 19-20 are withdrawn from further consideration.
Claims 1-18 are under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  please indicate the full names of JUNO and IZUMO1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



With regard to claim 5, it is not clear on “configured to an additional moiety”. Does this mean the JUNO is linked (or coupled) to another moiety or is simply capable of binding to another moiety. For the prior art purpose, the Office would interpret the latter, i.e. capable of binding to another moiety. 

CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 16, step (d), “means for determining binding of a sperm cell to a protein immobilized on the substrate” given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, such as ELISA, or microscopic analysis, electrochemical detection or surface plasmon resonance (as recited in claim 14). The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53-72 of copending Application No. 17/260,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from both recites immobilizing JUNO protein or fragments thereof on a substrate to detect IZUMO1 to assess the fertility of a sperm cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 10-11 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).



With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. binding of sperm or IZUMO1 to JUNO protein or fragments thereof in samples, and (2) correlating the binding for assessing the sperm function or fertility of a male. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarker binding (i.e. JUNO to IZUMO1), and correlation are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional microscopic analysis, surface plasmon resonance or electrochemical analysis. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step. This weighs against it being significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adyin (Nature 2016 534:562-565; IDS submitted reference).

The instant claim is a product, i.e. biosensor having JUNO immobilized on a substrate. 
Aydin teaches immobilizing JUNO protein or fragments on a substrate for analysis binding to IZUMO1 in assessing the sperm-egg recognizing, cross-species fertilization and barriers to polyspermy (See Abstract and Introduction; Materials and Methods) (this read on claims 1, 3-4).

With regard to claim 7 and 16, Aydin uses dextran microbead for detection of binding between JUNO and IZUMO1 (See Materials and Methods).

With regard to claim 5-6, 9, applicant is reminded that a recitation of the intended use of the claimed invention, i.e. configured to an additional moiety selected from a peptide or a label, or determining sperm function by binding, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-11, 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Aydin.

Aydin reference discloses the information of the binding of JUNO and IZUMO1 are crucial to the egg-sperm recognition which is an important functionality for fertilization (See Abstract and Figure 9). In Figure 9, the mechanism of the binding of JUNO/IZUMO1 provides the advantage of the mature sperm (via acrosome reaction) to bind to the egg by IZUMO1 (i.e. egg-sperm recognition) resulting in a “barrier” to the polyspermy.  Although Aydin does not explicitly teach that evaluating the binding JUNO and IZUMO1 can be used as a tool for evaluating male fertility, nevertheless given the information in this paper, one artisan in reproductive field would have envisioned to use the binding between egg oocyte JUNO and sperm IZUMO1, i.e immobilize JUNO on solid substrate and contacting sperm samples (suspected infertile), to 
Note, Aydin use surface plasmon resonance for detection of the binding (See Materials and Methods)(read on claims 13-14).

With regard to claim 15, it would have been obvious to one ordinary skill to select the samples having binding activity, i.e. bound to the biosensor, because it shows the capability of the sperm to bind to the egg oocyte. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adyin as applied to claims 10-11, and 13-15 above, and further in view of Ahmetdzhanovich (US 20150297552).
Adyin reference has been discussed above but Adyin does not explicitly teach using pharmaceutical drug to treat the male for infertility. 

Ahmetdzhanovich teaches using a compound having clathrate complex of 
.beta.-cyclodextrine with 9-phenyl-sym-octahydroselenoxanthene to enhance male fertility (See abstract and claim 1).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ahmetdzhanovich to treat the identified infertile male by his sperm samples.  Administering effective pharmaceutical drug to the identified patients following the diagnosis is a routine practice in the field for treatment. 

 


Claim 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aydin in view of Chi (US 20030148930; IDS submitted reference).



Chi teach immobilizing ZP1, ZP2 and ZP3 on solid substrate and contacting sperm samples for evaluating the fertility by the binding between sperm cells and the above aZP1-3 (See claims 1-2, 13-15). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Chi by immobilizing ZP1, ZP2 or ZP3 on the substrate to aid the assessment on sperm fertility because ZP1-3 biomarkers have been known in the field and one ordinary skill in the art would have been motivated to include these biomarkers to further confirm the assessment on sperm fertility with reasonable expectation of success. 

					Conclusion 
No claim is allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641